EXHIBIT 10.1

[seaside-logo.jpg]







      September 30, 2010




Mr. Angel Rodriguez

Bioheart, Inc.

13794 N.W. 4th Street

Suite 212

Sunrise, FL 33325




Dear Angel:

Seaside National Bank and Trust (SNBT), a national bank (the "Bank"), has
conditionally approved a $980,000 Loan (the "Loan") for your company. The
conditional approval is based upon the accuracy of all facts, statements and
financial information submitted to the Bank as part of the request for the Loan.
It is also conditioned upon the general terms outlined below (the terms hereof
are not inclusive of all loan terms and additional terms and conditions may be
contained in the loan documents) and subject to execution and/or delivery of all
documents required by the Bank in connection with the closing of the Loan.

BORROWER:

Bioheart, Inc.

PURPOSE:

To support working capital, refinance existing Note with Bank of America.




LOAN AMOUNT:

$980,000.00




REPAYMENT TERMS:

The Loan shall be represented and evidenced by a promissory note. During the
term of the Loan, interest only shall be payable quarterly, or every 90 days,
beginning 90 days from closing on the amount disbursed under the Loan. Any and
all outstanding, unpaid and/or accrued principal and interest shall be due and
payable on or before the Maturity Date.




MATURITY DATE:

The Loan shall expire 364 days from closing at which time, all principal and
accrued interest is due and payable. At said expiration date, the Loan may be
renewed, subject to the Borrower's continued banking relationship with the Bank,
as well as continued satisfactory financial condition of the Borrower, in the
opinion and sole discretion of the Bank.










BOCA RATON OFFICE

18OO NORTH MILITARY

SUITE lOO

BOCA RATON. FLORIDA 33431

P   561.226.4120

F    561.226.4119

SEASIDEBANK.COM

MEMBER FDIC







--------------------------------------------------------------------------------

[seaside-logo.jpg]




INTEREST RATE:

Floating at the Bank's Prime Rate, with a minimum floor rate of 4.25%.




Interest due on the Loan shall be calculated on the basis of a year containing
360 days and shall be calculated based on the actual number of days elapsed.




COLLATERAL:

The Loan shall be secured by the following:




1.

Assignment of Certificate of Deposit held at the Bank in the name of Mr. Dan
Marino in the amount of $500,000.

2.

Assignment of a Certificate of Deposit held at the Bank in the name of Jason
Taylor in the amount of $575,000.

3.

Assignment of a 3 month continuously renewable Certificate of Deposit held at
the Bank in the name of Jason Taylor in the amount of $25,000, as an interest
payment reserve.




LOAN FEE:

$3,500.00 will be due and payable at closing.




GUARANTOR:

None.




SPECIAL CONDITIONS:

The Loan is subject to the following additional conditions and covenants:

n

Loan will require at all times during the life of the Loan a 3 month interest
payment reserve held at the Bank as a 3 month Certificate of Deposit assigned to
the Bank.

n

The Borrower's primary operating accounts shall be held at the Bank.




Our conditional approval to extend the Loan is contingent upon the satisfaction
of the following conditions, which may be waived by the Bank in its sole
discretion.

1.   Financial Reporting Requirements. During the term of the Loan, the Borrower
will deliver, or cause to be delivered, to the Bank copies of each of the
following:




(a)

Certain Financial Statements, including but not limited to a Balance Sheet and
Income Statement from time to time as reasonable requested by the Bank.





--------------------------------------------------------------------------------




[seaside-logo.jpg]




2.

Management Control and Ownership. During the term of the Loan, without the prior
written consent of the Bank, there will be no change in the control or ownership
of the Borrower.

3.

Organizational Documents. The Borrower shall provide to the Bank copies of the
Articles of Incorporation and Bylaws of the Borrower, including all amendments,
prior to the Loan Closing.

4.

Good Standing Certificates. Prior to the Loan Closing, the Borrower shall
provide to the Bank a good standing certificate issued by the Secretary of State
of the State of Florida.

5.

Approval of Documents. The Borrower shall duly execute and/or deliver such
instruments, documents, assurances, and do such other acts and things as the
Bank may reasonably request, to effect the purpose of the transactions described
herein. All proceedings, agreements, instruments, documents, and other matters
relating to the Loan, and all other transactions herein contemplated, shall be
satisfactory to the Bank.

6.

Fees and Expenses. By acceptance of this Conditional Approval Letter, the
Borrower agrees to pay, regardless of whether or not the Loan closes, any
out-of-pocket expenses incurred by the Bank in connection with the underwriting
of or incidental to the Loan as well as any post-closing costs.

7.

Survival of Conditional Approval Letter/Conflict with  Loan Documents.

The terms and conditions of this Conditional Approval Letter not incorporated
into the loan documents executed in connection herewith shall, to the extent
applicable, survive the closing of the Loan and remain binding on the parties
hereto unless otherwise agreed to in writing signed by all parties hereto. In
the event of a conflict between this Conditional Approval Letter and the loan
documents, the loan documents will control subject, however, to the right of the
Bank to require that the terms of Conditional Approval Letter be complied with,
in which event, the Conditional Approval Letter shall govern as to said terms so
elected by the Bank.

8.

Modifications. Any modification of this Conditional Approval Letter or any part
thereof shall only be valid and binding if in writing and executed by the Bank
and the Borrower.

9.

Law Governing. This Conditional Approval Letter shall be construed in accordance
with and governed by the laws of the State of Florida, without giving preference
to any conflicts of laws principles.

10.

Litigation Expenses. In any litigation (including any arbitration or bankruptcy
proceedings) arising from this Conditional Approval Letter or any loan document,
the prevailing party shall be entitled to recover and receive its reasonable
attorneys' fees and costs, including those for any appeal, and said





--------------------------------------------------------------------------------




[seaside-logo.jpg]




amount shall be secured by the Collateral securing the Loan if a Loan Closing
has been held.

11.

Waiver of Jury Trial. If any lawsuit arises under this Conditional Approval
Letter, the Loan, any loan document, or any other aspect of any transaction
between the Bank and Borrower, each party expressly waives any right to a jury
trial.

Unless extended by the Bank in writing, this Conditional Approval Letter shall
expire at the close of business on October 15, 2010. This Conditional Approval
Letter supercedes any prior Conditional Approval Letters issued to the Borrower
by the Bank. This Conditional Approval Letter is not assignable. If the terms
and conditions set forth herein are acceptable to you, please so indicate by
signing and returning a copy to me by such date. Otherwise, this Conditional
Approval Letter shall become null and void.

If you have any questions with regard to the foregoing, please do not hesitate
to call me at 561.226.4129. I look forward to working with you.

Best regards

/s/Chuck Hicks

On behalf of Roland Valdivieso

SEASIDE NATIONAL BANK & TRUST







Accepted and Agreed on this 30th day of September, 2010

BORROWER: BIOHEART, INC.




Authorized Signatory : /s/ Catherine Sulawske-Guck

By:    Catherine Sulawske-Guck

Its:    Chief Operating Officer




--------------------------------------------------------------------------------